On Petition for Rehearing.
Per Curiam.
8. In this petition for a rehearing, the appellant seeks to raise a constitutional question which was not raised by him in his original brief. Un-
less a point was presented for decision at the original hearing, it will not be considered in determining whether a rehearing ought to be granted. The petition should ask a rehearing only on points that were properly presented for decision at the first hearing, and were overlooked or improperly decided.
We find no points properly presented for decision at the first hearing which were overlooked or improperly-decided. A re-examination of the case convinces us that the conclusion reached in the original opinion is correct.
The petition for a rehearing is overruled.